Per Curiam,
In this case,' a verdict was taken for the plaintiffs subject to the opinion of the court on the question of law reserved: Whether, under the will of Samuel McCall, Joseph McCall took a vested estate in the farm in question, which at his death descended to his children, etc. ?
That question was rightly resolved in favor of the plaintiffs, and hence there was no error in entering judgment on the verdict in their favor. The subject has been so fully and carefully considered by the learned judge, who specially presided at the trial, that further comment is unnecessary.
The judgment is affirmed on the opinion of the learned president of the 37th judicial district.